Execution Copy

 

NONCOMPETE AGREEMENT

 

THIS NONCOMPETE AGREEMENT (this “Agreement”) dated as of May 26, 2016, is made
by and among HCSB Financial Corporation, a South Carolina corporation (the
“Company”), Horry County State Bank, a South Carolina state-chartered commercial
bank, which is a wholly owned subsidiary of the Company (the “Bank” and
collectively with the Company, the “Employer”), and Janet H. Hollar, an
individual resident of South Carolina (the “Executive”).

 

WHEREAS, Executive is presently employed as the Chief Executive Officer of the
Company and the Bank, having been hired to such positions on April 11, 2016
pursuant to the terms of that certain employment agreement between the
Executive, the Bank, and the Company (the “Employment Agreement”) entered into
on or about the date hereof.

 

WHEREAS, during the course of her employment, Executive will develop
relationships with employees and customers of the Employer, which the Employer
desires to protect following the termination of the Executive’s employment with
the Employer.

 

WHEREAS, the Executive acknowledges that (i) the Employer invests significant
time, effort, and resources in obtaining customers of the Bank, (ii) the
Employer’s success depends upon obtaining, developing, and maintaining its
customer base, (iii) the Executive’s contact with customers in performing
services under the Employment Agreement constitutes a position of trust which
may result in the establishment of a relationship whereby the Executive could
influence the future actions of customers relative to continued support and
investment and as a customer of the Bank, and (iv) that if a business
relationship between the Employer and a customer at which or for whom the
Executive performed services under the Employment Agreement is terminated
because the Executive solicited or agreed to perform similar services as
provided for under the Employment Agreement, then the Employer would be damaged
and the solicitation by the Executive would constitute a breach of trust and
duty of loyalty by the Executive and an interference with the relationship
between the customer and the Employer.

 

WHEREAS, the Executive is willing to forego her rights to compete with the
Employer for a period of one year following the termination of the Executive’s
employment with the Employer for that certain consideration stated below.

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements set forth in this Agreement, and other good and valuable
consideration the receipt, mutuality and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 



 

 

 

1.Restrictive Covenants.

 

(a)      No Solicitation of Customers. During the Executive’s employment with
the Employer and for a period of 12 months thereafter, the Executive shall not
(except on behalf of or with the prior written consent of the Employer), either
directly or indirectly, on the Executive’s own behalf or in the service or on
behalf of others, (i) solicit, divert, or appropriate to or for a Competing
Business, or (ii) attempt to solicit, divert, or appropriate to or for a
Competing Business any person or entity that is or was a customer of the Company
or any of its Affiliates on the date of termination and with whom the Executive
has had material contact.

 

(b)       No Recruitment of Personnel. During the Executive’s employment with
the Employer and for a period of 12 months thereafter, the Executive shall not,
either directly or indirectly, on the Executive’s own behalf or in the service
or on behalf of others, (i) solicit, divert or hire away; or (ii) attempt to
solicit, divert, or hire away to any Competing Business, any employee of or
consultant to the Company or any of its Affiliates engaged or experienced in the
Business, regardless of whether the employee or consultant is full-time or
temporary, the employment or engagement is pursuant to written agreement, or the
employment is for a determined period or is at will.

 

(c)      Non-Competition Agreement. During the Executive’s employment with the
Employer and for a period of 12 months thereafter, the Executive shall not
(without the prior written consent of the Employer) compete with the Company or
any of its Affiliates by, directly or indirectly, forming, serving as an
organizer, director or officer of, or consultant to, or acquiring or maintaining
more than a 1% passive investment in, a depository financial institution or
holding company therefor if such depository institution or holding company has
one or more offices or branches located in the Territory. Notwithstanding the
foregoing, the Executive may serve as an officer of or consultant to a
depository institution or holding company therefor even though such institution
operates one or more offices or branches in the Territory, if the Executive’s
employment does not directly involve, in whole or in part, the depository
financial institution’s or holding company’s operations in the Territory.

 

(d)      Geographic Scope. The restrictions on competition set forth in Section
1 shall apply to the Executive’s activities within the Territory. However, the
restrictions are intended to apply only with respect to personal activities of
Executive within the Territory and shall not deemed to apply if Executive is
employed by an entity that has branch offices within the Territory but Executive
does not personally work in or have any business contacts with persons in the
Territory.

 



 -2- 

 

(e)      Enforceability of Covenants. Executive acknowledges that the term,
geographic area, and scope of the covenants set forth in this Agreement are
reasonable, and agrees that she will not, in any action, suit or other
proceeding, deny the reasonableness of, or assert the unreasonableness of, the
premises, consideration or scope of the covenants set forth herein. Executive
agrees that her position as employee of the Employer, involves duties and
authority relating to all aspects of the Business and all of the Territory.
Executive further acknowledges that complying with the provisions contained in
this Agreement will not preclude her from engaging in a lawful profession, trade
or business, or from becoming gainfully employed. Executive and Employer agree
that Executive’s obligations under the above covenants are separate and distinct
under this Agreement, and the failure or alleged failure of the Employer to
perform its obligations under any other provisions of this Agreement shall not
constitute a defense to the enforceability of this covenant. It is the intention
of the parties that, if any court construes any provision or clause of this
Agreement, or any portion thereof, to be illegal, void, or unenforceable because
of the duration of such provision or the area or matter covered thereby, such
court shall reduce the duration, area, or matter of such provision, and, in its
reduced form, such provision shall then be enforceable and shall be enforced.
Executive acknowledges and agrees that any breach or threatened breach of this
covenant will result in irreparable damage and injury to the Employer and that
Employer will be entitled to exercise all rights including, without limitation,
obtaining one or more temporary restraining orders, injunctive relief and other
equitable relief, including specific performance in the event of any breach or
threatened breach of this Agreement, in any federal or state court of competent
jurisdiction in South Carolina without the necessity of posting any bond or
security (all of which are waived by the Executive), and to exercise all other
rights or remedies, at law or in equity, including, without limitation, the
rights to damages. The Executive and the Employer hereby agree that they will
negotiate in good faith to amend this Agreement from time to time to modify the
terms of Sections 1(a), 1(b) and 1(c) and the definition of the term “Business,”
to reflect changes in the Employer’s business affairs so that the scope of the
limitations placed on the Executive’s activities by Section 1 accomplishes the
parties’ intent in relation to the then current facts and circumstances. Any
such amendment shall be effective only when completed in writing and signed by
the Executive and the Employer.

 

2.      Extension of Term of Restrictions. If the Executive violates any of the
restrictions set forth in Section 1 of this Agreement, the duration of such
restriction shall be extended by a number of days equal to the number of days in
which the Executive shall have been determined to be or shall have admitted to
being in violation of such restriction.

 

3.      Remedies. The Executive acknowledges and agrees that great loss and
irreparable damage would be suffered by the Employer if the Executive should
breach or violate any of the terms or provisions of the covenants and agreements
set forth in Section 1 of this Agreement. The Executive further acknowledges and
agrees that each of these covenants and agreements is reasonably necessary to
protect and preserve the interests of the Employer and agrees that money damages
for any breach of such provisions by the Executive are impossible to measure and
that the Executive or any of the Executive’s affiliates, as the case may be,
will, to the extent permitted by law, waive in any proceeding initiated to
enforce such sections any claim or defense that an adequate remedy at law
exists. The existence of any claim, demand, action or cause of action against
the Employer, whether predicated upon this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Employer of any of the covenants
or agreements in this Agreement; provided, however, that nothing in this
Agreement shall be deemed to deny the Executive the right to defend against this
enforcement on the basis that the Employer has no right to its enforcement under
the terms of this Agreement. The remedies of a party provided in this Agreement
are cumulative and shall not exclude any other remedies to which any party may
be lawfully entitled under this Agreement or applicable law, and the exercise of
a remedy shall not be deemed an election excluding any other remedy (any such
claim by the other party being hereby waived).

 



 -3- 

 

4.      Consideration. In consideration of the foregoing covenants and
agreements of the Executive herein contained, the Employer hereby agrees to pay
the Executive an amount equal to her then current monthly base salary on the
last business day of each month for a period of twelve months following the
termination of the Executive’s employment with the Employer; provided further
that the Employer’s obligations to make such payments shall terminate
immediately upon the Executive’s violation of the restrictive covenants of
Section 1(a-c) of this Agreement.  The Bank and the Company shall apportion the
payments paid to the Executive pursuant to this Agreement among themselves as
they may agree from time to time in proportion to services historically rendered
by the Executive for such entity; provided, however, that they must satisfy in
full all such obligations in a timely manner as set forth in this Agreement
regardless of any agreed-upon apportionment. Executive’s receipt of satisfaction
in full of any such obligation from the Company or the Bank shall extinguish the
obligations of the other with respect to such obligation.

 

5.      Code Section 280G Compliance. The parties intend that the payments
provided for herein are reasonable compensation for Executive’s services to the
Employer and shall not constitute “excess parachute payments” within the meaning
of Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”),
and any regulations thereunder. If the Employer’s independent accounting firm or
independent tax counsel appointed by the Employer (“Tax Counsel”) determine that
any or the aggregate value (as determined pursuant to Section 280G of the Code)
of all payments, distributions, accelerations of vesting, awards and provisions
of benefits by the Employer to or for the benefit of Executive (whether paid or
payable, distributed or distributable, accelerated, awarded or provided pursuant
to the terms of this Agreement or otherwise), (a “Payment”) would constitute an
excess parachute payment and be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), such Payment shall be reduced to the least
extent necessary so that no portion of the Payment shall be subject to the
Excise Tax, but only if, by reason of such reduction, the net after-tax benefit
received by the Executive as a result of such reduction will exceed the net
after-tax benefit that would have been received by the Executive if no such
reduction were made. The Payment shall be reduced by the Employer pursuant to
the foregoing sentence in a manner that Tax Counsel determines maximizes the
Executive’s economic position. In applying this principle, the reduction shall
be made in a manner consistent with the requirements of Section 409A of the
Code, and where Tax Counsel determines that two economically equivalent amounts
are subject to reduction but payable at different times, such amounts shall be
reduced on a pro rata basis but not below zero. If, however, such Payment is not
reduced as described above, then such Payment shall be paid in full to the
Executive and the Executive shall be responsible for payment of any Excise Taxes
relating to the Payment.

 

All calculations and determinations under this Section 5 shall be made by Tax
Counsel whose determinations shall be conclusive and binding on the Employer and
the Executive for all purposes. For purposes of making the calculations and
determinations required by this Section 5, the Tax Counsel may rely on
reasonable, good faith assumptions and approximations concerning the application
of Section 280G and Section 4999 of the Code. The Employer and the Executive
shall furnish Tax Counsel with such information and documents as Tax Counsel may
reasonable request in order to make its determinations under this Section. The
Employer shall bear all costs the Tax Counsel may reasonably incur in connection
with its services. In connection with making determinations under this Section
5, the Tax Counsel shall take into account the value of any reasonable
compensation for services to be rendered by the Executive before or after the
Change in Control, including without limitation, the Executive’s agreeing to
refrain from performing services pursuant to a covenant not to compete or
similar covenant, and the Employer shall cooperate in good faith in connection
with any such valuations and reasonable compensation positions. Without limiting
the generality of the foregoing, for purposes of this provision, the Employer
agrees to allocate as consideration for the covenants set forth in Section 1 the
maximum amount of compensation and benefits payable under Section 4 hereof
reasonably allocable thereto so as to avoid, to the extent possible, subjecting
any payment to tax under Section 4999 of the Code.

 



 -4- 

 

6.      Certain Definitions.

 

(a)      “Affiliate” shall mean any business entity controlled by, controlling
or under common control with the Company, including but not limited to the Bank.

 

(b)      “Business” shall mean the operation of a depository financial
institution,including, without limitation, the solicitation and acceptance of
deposits of money and commercial paper, the solicitation and funding of loans
and the provision of other banking services, and any other related business
engaged in by the Bank or any of its Affiliates as of the date of termination.

 

(c)      “Change in Control” shall mean as defined by Treasury Regulation §
1.409A-3(i)(5).

 

(d)      “Competing Business” shall mean any business that, in whole or in part,
is the same or substantially the same as the Business.

 

(e)      “Territory” shall mean a radius of 30 miles from (i) the main office of
the Bank or (ii) any branch or loan production office of the Bank.

 

7.      Miscellaneous.

 

(a)       This Agreement constitutes the entire agreement between the parties
hereto and supersedes all prior agreements, if any, understandings and
arrangements, oral or written, between the parties hereto with respect to the
subject matter hereof.

 

 (b)       The rights and obligations of this Agreement shall bind and inure to
the benefit of the surviving entity in any merger or consolidation in which the
Company or the Bank is a party, or any assignee of all or substantially all of
the Company’s or the Bank’s business and properties. The Executive’s rights and
obligations under this Agreement may not be assigned by her, except that her
right to receive payments, if any, provided under this Agreement shall pass
after death to the personal representatives of her estate.

 

(c)      Failure of the Employer to enforce any of the provisions of this
Agreement or any rights with respect thereto shall in no way be considered to be
a waiver of such provisions or rights, or in any way affect the validity of this
Agreement.

 

(d)      This Agreement may be executed in several counterparts, each of which
shall be deemed an original instrument, but all of which together shall
constitute one and the same instrument.

 



 -5- 

 

(e)      This Agreement and all rights hereunder shall be governed by the laws
of the State of South Carolina, except to the extent governed by the laws of the
United States of America in which case federal laws shall govern. The parties
agree that any appropriate state court located in Horry County, South Carolina
or federal court for the District of South Carolina shall have exclusive
jurisdiction of any case or controversy arising under or in connection with this
Agreement shall be a proper forum in which to adjudicate such case or
controversy. The parties consent and waive any objection to the jurisdiction or
venue of such courts.

 

(f)      Notices or other communications required or permitted hereunder shall
be in writing and sufficient if delivered personally, by facsimile transmission,
or by registered or certified mail, postage pre-paid, if to the Employer, at the
addresses set forth below (or at such other address as may be provided
hereunder), and if to the Executive, to the address set forth underneath the
Executive’s signature below, and shall be deemed to have been delivered as of
the date so delivered.

 

  Employer: Horry County State Bank     HCSB Financial Corporation     3640
Ralph Ellis Boulevard     Loris, South Carolina 29569     Attention:
Chairperson, Compensation Committee         Copy to Counsel:    Nelson Mullins
Riley & Scarborough LLP     Poinsett Plaza, Suite 900     104 South Main Street
    Greenville, SC 29601     Attention:  Neil E. Grayson     Email:
neil.grayson@nelsonmullins.com

 

 

[signatures appear on following page]

 



 -6- 

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties, under seal, as of the date first above written.

 

 

  HCSB FINANCIAL CORPORATION Attest:               /s/ V. Denise Floyd   By:
   /s/ Michael S. Addy   Secretary Name:  Michael S. Addy     Title:   Chairman
  [SEAL]                 HORRY COUNTY STATE BANK         Attest:              
/s/ V. Denise Floyd   By:    /s/ Michael S. Addy   Secretary Name:     Michael
S. Addy     Title:  Chairman   [SEAL]      

 

As to the Executive,

signed and sealed in the

presence of:

 

/s/ Jennifer W. Harris     /s/ Janet H. Hollar       Janet H. Hollar            
          Address for Notices:                                  

 



 -7- 

